Citation Nr: 1756097	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  12-11 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for pulmonary disease, to include as due to radiation and/or asbestos exposure.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel






INTRODUCTION

The Veteran served on active duty from March 1960 to August 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  During the course of the appeal, jurisdiction over the Veteran's case was transferred to the Winston-Salem, North Carolina, RO.

In September 2016 and September 2017, the Board remanded the claim in order to afford the Veteran with a requested hearing before a Veterans Law Judge (VLJ).  However, in October 2017, the Veteran, through his representative, withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

In a signed statement dated in November 2017, the Veteran, through his representative, withdrew the pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal with respect to the claim of entitlement to service connection for a pulmonary disease are met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In a statement dated in November 2017, the Veteran, through his representative, expressed his desire to withdraw the pending appeal.  The Board finds that the November 2016 withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Hence, no allegations of errors of fact or law remain for appellate consideration with respect to the claim of entitlement to service connection for pulmonary disease, the only claim currently before the Board.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal is dismissed.




____________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


